Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 were previously pending and subject to a non-final office action mailed May 20, 2022.  Claims 1-9 were amended and claim 10 is newly added.  Claims 1-10 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on June 28, 2022 concerning the previous rejections of claims 1-9 under 35 USC 101 have been fully considered but are not persuasive. 
Examiner respectfully notes that the test to subject matter eligibility under 35 USC 101 for product and process: first, determine whether the claims are directed to a process, machine, manufacture, or composition of matter. Second, (Step 2A Prong 1) determining whether the claims are directed to a law of nature, a natural phenomenon, or abstract idea (judicially recognized exceptions). Third, (step 2 A prong 2) determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Fourth, (step 2B) determining whether the claims recite additional elements that amount to significantly more than the judicial exception.
Applicant argues that the claims do not directed to a method of organizing human activity. In response, examiner states that the steps recited in the claims recite a method of obtaining information, determining information with respect to the obtained information and displaying results. In other words, an operator is able to receive the information from a user requesting delivery and determining the delivery schedule date and time appropriate for delivery. Therefore, the claims recite a method of organizing human activity under step 2A prong 1. 
Applicant argues that the claims recite significantly more than the abstract idea. In response, examiner states that the claims do not recite any computer elements that work in non-conventional way. The claims receive and transmit data over a network as indicated in the Berkheimer Memo MPEP 2106.05 (d). “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);”. Therefore, the claims are ineligible under step 2B.
Applicant argues that Zhang does not teach that the delivery destination is a person or place. However, Zhang teaches in col 13 lines 8-14 teach that the system determines the location of the user in which the delivery request is to be fulfilled. The delivery request includes the location of the user (i.e. person). Moreover, col 11 lines 55-63 show that the user enters the delivery destination in the user interface (i.e. place). Therefore, Zhang teaches that the delivery destination is a person or place. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 5 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “obtaining delivery request information indicating a type of a delivery destination of a delivery object, the type of delivery destination being either a person or place; determining, in response to the delivery request information indicating that the type of the delivery destination is the person, a delivery schedule based on schedule information indicating a schedule of the person, determining, in response to the delivery request information indicating that the type of the delivery destination is the place, a delivery schedule based on delivery acceptable time range information indicating a time range during which a delivery is acceptable at the place; and control display of information indicating the delivery schedule.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (sales and business relations). That is, other than reciting “by one or more processors”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “obtain”, “determine” and “output” in the context of this claim encompasses the user to receive a delivery request, determine a schedule for delivery and output information to the user. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “circuitry”, and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 5 and 9 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-4, 6-8 and 10 further describe the identified abstract idea. In addition, the limitations of claims 2-4, 6-8 and 10 define how the package delivery is scheduled to be delivered which further describes the abstract idea. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (U.S. Patent No. 10,643,171).

As to claims 1, 5 and 9, Zhang teaches an apparatus, a method and a non-transitory recording medium comprising:
obtain delivery request information indicating a type of a delivery destination of a delivery object, the type of delivery destination being either a person or a place; (fig. 2, and col 10-11 lines 63-12, show that the user submits a request for delivering a package)
determine, in response to the delivery request information indicating that the type of the delivery destination is the person, a delivery schedule based on schedule information indicating a schedule of the person, (fig 2 items 210-230, fig. 3 and col 13 lines 8-14, show that the system determines the location of the user in order to deliver the package to the user)
determine, in response to the delivery request information indicating that the type of the delivery destination is the place, a delivery schedule based on delivery acceptable time range information indicating a time range during which a delivery is acceptable at the place; (fig. 2 items 250, fig. 3 items 340-370, fig. 4 and col 11 lines 55-63, the system determines the delivery location assigned by a user in order to determine the time window for delivery) 
control display of information indicating the delivery schedule.(fig 3 item 350)
As to claims 2 and 6, Zhang teaches the apparatus and method of claims 1 and 5 as discussed above. 
Zhang further teaches:
wherein the delivery acceptable time range information includes the delivery acceptable time range beginning time indicating a beginning of allowing acceptance of a delivery and a delivery acceptable time range ending time indicating an ending of allowing acceptance of the delivery, and the circuitry is further configured to determine, in response to the type of the delivery destination being the place, the delivery schedule having a delivery at a time between the delivery acceptable time range beginning time and the delivery acceptable time range ending time. (col 2 lines 25-41 and 58-65, show that the user picks a specific time window in order to receive the package to be delivered)
As to claims 3 and 7, Zhang teaches the apparatus and method of claims 1 and 5 as discussed above.
Zhang further teaches:
wherein the delivery request information includes a designated date of delivery for each delivery object of plural delivery objects, and the circuitry is further configured to determine the delivery schedule including a scheduled time range of a delivery at a designated date for each delivery object of the plural delivery objects. (col 2 lines 58-65 and col 11-12 lines 64-5, the user picks a date and time for delivering the package)
As to claims 4 and 8, Zhang teaches the apparatus and method of claims 1 and 5 as discussed above. 
Zhang further teaches:
periodically control display of information indicating the delivery schedule. (col 16 lines 4-13 and fig 5-6, the system tracks the location of the user and deliverer in order to update the delivery time window) 
As to claim 10, Zhang teaches the apparatus of claim 1 as discussed above.
Zhang further teaches:
wherein the delivery request information is set by a user of a sending terminal, the user sets the type of delivery destination to be either the person or the place, and the circuitry obtains the delivery request information from the sending terminal. (fig. 2-3 and col 11 lines 55-63, show that the user enters the delivery location to be a residential or a business address (i.e. place))

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628